DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on December 27, 2021.  Claims 1-20 are pending in the case.  Claims 1, 8, and 15 are the independent claims.  
This action is non-final.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) – 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,226,727.  Claims 6, 13, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,226,727.  Claims 7, 14, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 11,226,727.  Although the claims at issue are not identical, they are not patentably distinct from each other because any differences between the language of the claims can be considered to have the same meaning.

Instant Application 
(representative claims)
US Patent No. 11,226,727
(representative claims; relevant portions in bold; additional explanation provided in italics)
1. A method comprising: 
     


     










     generating, by a client device, a user interface element comprising executable code identified from a document-object-model element of an application hosted on a remote computing device; 






     displaying, by the client device, the user interface element with updated data associated with the application and retrieved from the remote computing device; and 
















     causing, by the client device, a second device to display the user interface element with updated data associated with the application and retrieved from the remote computing device.  































6. The method of claim 1, wherein the user interface element comprises a tile displaying the updated data.  
















7. The method of claim 1, further comprising updating the display of the updated data on one of the client device or the second device using data retrieved from the remote computing device on a periodic basis.

1. A method for providing a dynamically updating user interface element associated with a network application, comprising:
receiving, by a client application comprising an embedded browser executed by a client device, from an application server executing a network application, a selection of a portion of the network application;
extracting executable code of a portion of a document-object-model (DOM) element of the network application corresponding to the selection of the portion of the network application;

generating, by the client application, a user interface element comprising the extracted executable code;
(i.e. where the extracted executable code is identified from a DOM element of a network application as is shown above)

retrieving, by the client application from the application server, data associated with the portion of the network application;

executing, by the embedded browser, the extracted executable code of the user interface element so as to display the retrieved data associated with the portion of the network application; and
(i.e. where executing of code of a user interface element would be understood to include the display of the user interface element, and where data associated with the portion of the application which is retrieved from the server as part of the process of displaying the data would include “updated data,” absent any further distinction or requirement as to what data may be considered “updated” as opposed to not “updated”; moreover, the claim further specifies, as recited below, that the extracted executable code is capable of causing the retrieval of updated data)


transmitting, by the client application, the extracted executable code of the user interface element to a second client device, the extracted executable code configured to cause the second client device to retrieve the data associated with the portion of the network application and execute the extracted executable code so as to display the user interface element and the retrieved data, and periodically retrieve updated data associated with the portion of the network application and display the user interface element and the updated data.
(i.e. where transmitting executable code of the user interface which causes a second device to also retrieve the data and display it a the second device is a more specific means of generally causing the second client device to display the user interface element with the updated data where, again, executing of code of a user interface element would be understood to include the display of the user interface element, and where data associated with the portion of the application which is retrieved from the server as part of the process of displaying the data would include “updated data,” absent any further distinction or requirement as to what data may be considered “updated” as opposed to not “updated”; moreover, the claim further specifies that the extracted executable code is capable of causing the retrieval of updated data)

2. The method of claim 1, wherein the user interface element comprises an icon or thumbnail displaying the retrieved data associated with the portion of the network application.
(i.e. although claim 2 does not recite the term “tile,” the specification of the instant application, Brief Summary, final paragraph of page 1, describes the terms “live tile” or “tile” as being a “small icon or thumbnail-like visual,” such that one of ordinary skill in the art would understand the user interface element comprising an icon or thumbnail displaying the retrieved data has the same meaning as the user interface element comprising a tile displaying the updated data).


3. The method of claim 1, further comprising:
periodically retrieving, by the client application, updated data associated with the portion of the network application; and
updating the display of the user interface element by the embedded browser with the retrieved updated data associated with the portion of the network application. 
(i.e. as cited above, claim 1 already recites that at the second client device, the executable code includes periodically retrieving updated data and displaying the user interface element with the updated data, which has the same meaning as “updating the display of the updated data on…the second device using data retrieved form the remote computing device on a periodic basis”; moreover, claim 3 recites that this is also done at the client device).


Claims 2-4, 9-11, 16, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,226,727 in view of Bou-Ghannam et al. (US 20110022943 A1).
Regarding claims 2, 3, 9, 10, and 16, claim 1 of U.S. Patent No. 11,226,727 recites that the client application comprising an embedded browser receives a selection of a portion of a network application, from an application executing the network application, and extracting the executable code of the portion of the DOM element of the network application.  Although claim 1 of U.S. Patent No. 11,226,727 does not explicitly recite that the received content (at a browser within a client application, from the remote computing device) includes the document- object-model element of the application, Bou-Ghannam teaches that the received content (at a browser within a client application, from the remote computing device) includes the document- object-model element of the application (paragraph 0003, content objects created for rendering with browser of computing device by instantiating DOM that represents elements; paragraph 0015, DOM objects captured from web source for use in DOM application; paragraph 0019, content used to generate DOM representation for interaction with a browser; paragraph 0022, user finds web site that provides user interface to DOM object and a separate web site that provides another DOM object; these DOM objects may be captured; paragraph 0023, DOM component retrieved from web content source; paragraph 0027, Fig. 1, servers 106, 108 providing web content accessed by DOM application development device 102; paragraph 0036, DOM development module including instructions for performing described functionality and may form a portion of a browser application paragraph 0043, Fig. 3, identifying DOM representation of element of web content received from web content source).
  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the claims of U.S. Patent No. 11,226,727 and the teachings of Bou-Ghannam in front of him to have modified the claims of U.S. Patent No. 11,226,727 to incorporate the teachings of Bou-Ghannam (directed to a DOM application framework using user-specified extracted DOM components) to include the capability to receive the document- object-model element of the application at a browser within a client application, from the remote computing device.  One of ordinary skill would have been motivated to perform such a modification in order to provide the capability for a user to capture and integrate remote and local DOM objects, facilitating the formation of DOM applications on the fly using functionality strung from multiple websites into higher level components/functionality, and to perform prompt capture, creation, and reuse of DOM objects for application generation as described in Bou-Ghannam (paragraphs 0018 and 0024).
Regarding claims 4, 11, and 17, claim 1 of U.S. Patent No. 11,226,727 recites extracting the executable code of the portion of the DOM element of the network application.  Although  claim 1 of U.S. Patent No. 11,226,727 does not recite that this extracting is performed by the client device, Bou-Ghannam teaches that this extracting is performed by the client device (e.g. paragraph 0015, DOM objects captured from web source for use in DOM application; paragraph 0016, DOM object having inputs and outputs with associated executable code; paragraph 0017, DOM node having accessible executable code which is captured and forms a part of the captured DOM component; paragraph 0019, anything web content that may be used to generate a DOM representation for interaction with a browser is a candidate for becoming a reusable DOM component; executable DOM objects; paragraph 0046, determining requested DOM component, including associated executable code, is available and accessible via the web content source; paragraph 0047, extracting requested DOM component from web content source including any associated executable code, and storing as a reusable DOM component).  
 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the claims of U.S. Patent No. 11,226,727 and the teachings of Bou-Ghannam in front of him to have modified the claims of U.S. Patent No. 11,226,727 to incorporate the teachings of Bou-Ghannam (directed to a DOM application framework using user-specified extracted DOM components) to include the capability to extract the executable code portion of the DOM element using the client device.  One of ordinary skill would have been motivated to perform such a modification in order to provide the capability for a user to capture and integrate remote and local DOM objects, facilitating the formation of DOM applications on the fly using functionality strung from multiple websites into higher level components/functionality, and to perform prompt capture, creation, and reuse of DOM objects for application generation as described in Bou-Ghannam (paragraphs 0018 and 0024).
Claims 5, 12, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 11,226,727 in view of Hogue (US 20140053052 A1).
Regarding claims 5, 12, and 18, claim 3 of U.S. Patent No. 11,226,727 recites retrieving, by the client device, the updated data (e.g. periodically retrieving, by the client application, updated data associated with the portion of the network application).  Although claims 1 and 3 do not recite that the updated data is retrieved from the remote computing device, Hogue teaches that the updated data is retrieved from the remote computing device (e.g. paragraph 0017, content of web page updated frequently; extracting updated content from portion of web page; selecting portion of web page to be separately displayed and periodically updated; paragraph 0018, desired portion of content from web page displayed in window, and is periodically updated from the web page without any user intervention; paragraph 0025, program on client device extracting information from portion of webpage and displaying/outputting the original and updated portion of web page to user; paragraph 0027, receiving selection of portion of web page from user; generating extraction pattern based on selection by user, providing means to identify content of interest to user when page is subsequently updated, such as when a sports score or stock price is updated; paragraph 0028, extracting original and updated content based on extraction pattern; causing updated content to be displayed in window of user’s display device; paragraphs 0053-0054, determining where to search in updated page for corresponding updated content; extracting information from updated page that corresponds to that selected by the user on the original page; paragraphs 0067-0068, displaying updated content to user in display window).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the claims of U.S. Patent No. 11,226,727 and the teachings of Hogue in front of him to have modified the claims of U.S. Patent No. 11,226,727 to incorporate the teachings of Hogue (directed to real-time extraction of user-specified information, such as information at a location in the DOM tree structure specified by the user) to include the capability to retrieve updated data, for display as part of the extracted user interface element at the client device, from the remote computing device/server.  One of ordinary skill would have been motivated to perform such a modification in order to permit a user of a web browser to view updates of frequently updated content without having to review the entire web page and without having to continually refresh the web page as described in Hogue (paragraph 0017).

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bou-Ghannam et al. (US 20110022943 A1) in view of Hogue (US 20140053052 A1), further in view of Skirpa et al. (US 20120010995 A1).

With respect to claims 1, 8, and 15, Bou-Ghannam teaches a client device comprising: one or more processors, coupled to memory and configured to perform a method; a non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform the method (e.g. paragraph 0025, Fig. 1, DOM application development device 102; paragraph 0026, DOM application development device 102 may be a portable computing device, any computing device capable of processing information; paragraph 0029, Fig. 2, DOM application development device having CPU 200 providing computer instruction execution, computation, etc.; paragraphs 0032-0033, memory 208; paragraph 0035-0036, DOM development module 214 which may include memory/processors, and/or may include instructions executed by CPU for performing described functionality; paragraph 0042, processes of Figs. 3-5B executed by devices such as DOM application development device 102; paragraphs 0075-0076, computer program instructions stored on computer-readable medium directing computer to function in particular manner); and the method, comprising: 
generating, by a client device, a user interface element comprising executable code identified from a document-object-model element of an application hosted on a remote computing device (e.g. paragraph 0015, DOM objects captured from web source for use in DOM application; paragraph 0016, DOM object having inputs and outputs with associated executable code; paragraph 0017, DOM node having accessible executable code which is captured and forms a part of the captured DOM component; paragraph 0019, anything web content that may be used to generate a DOM representation for interaction with a browser is a candidate for becoming a reusable DOM component; executable DOM objects; paragraph 0022, user finds web site that provides user interface to DOM object that provides mileage per gallon for the vehicle and finds a separate web site that provides the distance between the starting ending locations; these DOM objects may be captured; paragraph 0023, DOM component retrieved from web content source, stored in local memory as reusable DOM component; paragraph 0027, Fig. 1, servers 106, 108 providing web content accessed by DOM application development device 102; paragraph 0041, DOM objects captured, stored, retrieved to form reusable DOM components; paragraph 0043, Fig. 3, identifying DOM representation of element of web content received from web content source, extracting DOM representation of element of web content, storing extracted DOM representation as a first reusable DOM component; paragraph 0043, Fig. 4, user interaction via device requesting to harvest DOM component; DOM component including a renderable element of web content rendered via display; paragraph 0045, identifying web content source associated with DOM component, such as a server; identifying DOM representation of renderable element of web content; paragraph 0046, determining requested DOM component, including associated executable code, is available and accessible via the web content source; paragraph 0047, extracting requested DOM component from web content source including any associated executable code, and storing as a reusable DOM component; paragraph 0050, renderable element of web content; i.e. at a client device, the user can specify that a DOM element of a webpage/application hosted on a server is to be captured for reuse, where the captured DOM element is a user interface element, and comprises executable code); 
displaying, by the client device, the user interface element with updated data associated with the application (e.g. paragraph 0022, DOM objects corresponding to user interface of website captured and rendered locally; paragraph 0023, locally stored reusable DOM component instantiated as useable DOM object, and executed at an application level; paragraph 0052, Fig. 5A, step 508, displaying available reusable DOM components, including displaying a representation of the reusable DOM component on the display, displaying an iconic representation of the reusable DOM component including any input data attributes/elements and output data attributes/elements associated with the reusable DOM component; paragraph 0054, step 510, determining to instantiate reusable DOM component; paragraph 0055, step 512, instantiating requested reusable DOM component as a DOM object, and step 514, rendering representation of DOM object on display, such as an iconic representation including instantiated input output interface elements; paragraph 0058, instantiating DOM user interface components as DOM user interface objects; paragraph 0059, step 520, rendering instantiated DOM user interface objects; paragraph 0061, DOM application built and configured for execution based on selections of reusable DOM objects, instantiation, and integration; paragraph 0063, rendered representation of instantiated reusable DOM user interface component; receiving input; paragraph 0064, rendering output from instantiated DOM object on display for user; paragraph 0066, displaying reusable DOM components; i.e. the reusable DOM component can be instantiated/executed and rendered on a display and, when the user provides an input, it is processed and output is rendered, analogous to displaying the user interface element (the captured, instantiated/executed, and rendered DOM element) with updated data (i.e. data changed/altered/updated based on a user input received and processed by the DOM element)).
Bou-Ghannam does not explicitly disclose that the updated data is retrieved from the remote computing device.  However, Hogue teaches that the updated data is retrieved from the remote computing device (e.g. paragraph 0017, content of web page updated frequently; extracting updated content from portion of web page; selecting portion of web page to be separately displayed and periodically updated; paragraph 0018, desired portion of content from web page displayed in window, and is periodically updated from the web page without any user intervention; paragraph 0025, program on client device extracting information from portion of webpage and displaying/outputting the original and updated portion of web page to user; paragraph 0027, receiving selection of portion of web page from user; generating extraction pattern based on selection by user, providing means to identify content of interest to user when page is subsequently updated, such as when a sports score or stock price is updated; paragraph 0028, extracting original and updated content based on extraction pattern; causing updated content to be displayed in window of user’s display device; paragraphs 0053-0054, determining where to search in updated page for corresponding updated content; extracting information from updated page that corresponds to that selected by the user on the original page; paragraphs 0067-0068, displaying updated content to user in display window). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Bou-Ghannam and Hogue in front of him to have modified the teachings of Bou-Ghannam (directed to a DOM application framework using user-specified extracted DOM components), to incorporate the teachings of Hogue (directed to real-time extraction of user-specified information, such as information at a location in the DOM tree structure specified by the user) to include the capability to retrieve updated data, for display as part of the extracted user interface element at the client device, from the remote computing device/server.  One of ordinary skill would have been motivated to perform such a modification in order to permit a user of a web browser to view updates of frequently updated content without having to review the entire web page and without having to continually refresh the web page as described in Hogue (paragraph 0017).
Bou-Ghannam and Hogue do not explicitly disclose:
causing, by the client device, a second device to display the user interface element with updated data associated with the application and retrieved from the remote computing device.
However, Skirpa teaches:
causing, by the client device, a second device to display the user interface element with updated data associated with the application and retrieved from the remote computing device (e.g. paragraph 0007, user defining area of webpage via user input for capture, rendering captured content in window, receiving metadata describing location of capture area, creating markup tags configured to render captured web content corresponding to the capture area, transmitting markup tags configured to render captured web content to user devices; paragraph 0009, interface window configured to render web content provides any functionality associated with the web content; paragraph 0012, sharing captured web content by providing markup tags to one or more other user devices, social networking or personal start page websites, or email; paragraph 0130, user specifying webpage portion and capturing it; storing data for capture area which allows it to be recreated, including associated functionality; sharing captured content with other users by retrieving the data and providing it via message allowing recipient to access or interact with the captured content; paragraph 0140, inserting interface window for presenting captured web content in body of email; paragraph 0166, creating electronic communication to share captured content with other users via their client user devices, including custom widget viewport presenting the content in message, sending message; receiving user rendering captured content in associated client device, including via interface window rendered directly in message; paragraph 0195, describing share interface as shown in Fig. 14, email share interface, sharing captured area with other user via email, including link to captured area, captured area included in email sent to recipient; creating and sending link to captured area to specified recipient; paragraph 0199-0202, sharing captured content with other users by number of different services, including instant messaging, email, texting, etc.; as shown in Fig. 18, when URL/capture ID of captured content is shared with another user, it is then received and selected by the user via their user device and capture metadata is retrieved, and the capture area is displayed either as a popup widget, a widget in the page, etc.; paragraph 0206, sharing captured content via social networking service provider websites, where user captures web content and invokes sharing event; paragraph 0207, user posting captured content to social networking site to share with others, including by displaying captured live/cached content; paragraph 0251, user selecting and saving content for future use; user interacting with the portion; sharing selected content via email, social media, other means, focusing another user's attention to the desired content; i.e. where, after a portion of a website, which may include executable code, is selected and extracted, the user may choose to share this extracted portion of the website with another user at another device; where the captured content shared includes updated data, this updated data will be shared as well).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Bou-Ghannam, Hogue, and Skirpa in front of him to have modified the teachings of Bou-Ghannam (directed to a DOM application framework using user-specified extracted DOM components) and Hogue (directed to real-time extraction of user-specified information, such as information at a location in the DOM tree structure specified by the user), to incorporate the teachings of Skirpa (directed to web content capturing, packaging, and distribution) to include the capability to, after extracting the content/code of the user interface element (as taught by Bou-Ghannam), including the updated content/data (as taught by Hogue), share the extracted content/code with another user/device such that the other user/device is able to see the user interface element and updated data (as taught by Skirpa). One of ordinary skill would have been motivated to perform such a modification in order to provide focused cataloging and easy retrieval of information gathered from the World Wide Web, including efficient means of navigating web site content by permitting the user to go directly to a portion of a website which they find useful without having the distraction of other content as described in Skirpa (paragraph 0251).
With respect to claims 2 and 9, Bou-Ghannam in view of Hogue, further in view of Skirpa teaches all of the limitations of claims 1 and 8 as previously discussed, and Bou-Ghannam further teaches the method further comprising receiving, by the client device, the document- object-model element of the application from the remote computing device (e.g. paragraph 0015, DOM objects captured from web source for use in DOM application; paragraph 0022, user finds web site that provides user interface to DOM object and a separate web site that provides another DOM object; these DOM objects may be captured; paragraph 0023, DOM component retrieved from web content source; paragraph 0027, Fig. 1, servers 106, 108 providing web content accessed by DOM application development device 102; paragraph 0043, Fig. 3, identifying DOM representation of element of web content received from web content source).
With respect to claims 3 and 10, Bou-Ghannam in view of Hogue, further in view of Skirpa teaches all of the limitations of claims 2 and 9 as previously discussed, and Bou-Ghannam and Hogue both further teach the method further comprising receiving the document-object-model element of the application by a browser within a client application, and the device further comprising the browser within the client application (e.g. Bou-Ghannam paragraph 0003, content objects created for rendering with browser of computing device by instantiating DOM that represents elements; paragraph 0019, content used to generate DOM representation for interaction with a browser; paragraph 0036, DOM development module including instructions for performing described functionality and may form a portion of a browser application; Hogue paragraph 0018, user of web browser selecting desired portion of content on web page; generating extraction pattern based on location of user’s selection, where location may be a location in DOM tree structure of the web page; i.e. where a web browser is analogous to an application which includes a browser within it).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Bou-Ghannam, Skirpa, and Hogue in front of him to have modified the teachings of Bou-Ghannam (directed to a DOM application framework using user-specified extracted DOM components) and Skirpa (directed to web content capturing, packaging, and distribution), to incorporate the teachings of Hogue (directed to real-time extraction of user-specified information, such as information at a location in the DOM tree structure specified by the user) to include the capability to receive DOM elements of a web application/page by a web browser.  One of ordinary skill would have been motivated to perform such a modification in order to permit a user of a web browser to view updates of frequently updated content without having to review the entire web page and without having to continually refresh the web page as described in Hogue (paragraph 0017).
With respect to claim 16, Bou-Ghannam in view of Hogue, further in view of Skirpa teaches all of the limitations of claim 15 as previously discussed, and Bou-Ghannam  and Hogue both further teach instructions configured to cause the one or more processors to receive, via a browser within a client application, the document-object-model element of the application from the remote computing device (e.g. Bou-Ghannam paragraph 0003, content objects created for rendering with browser of computing device by instantiating DOM that represents elements; paragraph 0015, DOM objects captured from web source for use in DOM application; paragraph 0019, content used to generate DOM representation for interaction with a browser; paragraph 0022, user finds web site that provides user interface to DOM object and a separate web site that provides another DOM object; these DOM objects may be captured; paragraph 0023, DOM component retrieved from web content source; paragraph 0027, Fig. 1, servers 106, 108 providing web content accessed by DOM application development device 102; paragraph 0036, DOM development module including instructions for performing described functionality and may form a portion of a browser application paragraph 0043, Fig. 3, identifying DOM representation of element of web content received from web content source; Hogue paragraph 0018, user of web browser selecting desired portion of content on web page; generating extraction pattern based on location of user’s selection, where location may be a location in DOM tree structure of the web page; i.e. where a web browser is analogous to an application which includes a browser within it).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Bou-Ghannam, Skirpa, and Hogue in front of him to have modified the teachings of Bou-Ghannam (directed to a DOM application framework using user-specified extracted DOM components) and Skirpa (directed to web content capturing, packaging, and distribution), to incorporate the teachings of Hogue (directed to real-time extraction of user-specified information, such as information at a location in the DOM tree structure specified by the user) to include the capability to receive DOM elements of a web application/page by a web browser.  One of ordinary skill would have been motivated to perform such a modification in order to permit a user of a web browser to view updates of frequently updated content without having to review the entire web page and without having to continually refresh the web page as described in Hogue (paragraph 0017).
With respect to claims 4, 11, and 17, Bou-Ghannam in view of Hogue, further in view of Skirpa teaches all of the limitations of claims 1, 8, and 15 as previously discussed, and Bou-Ghannam further teaches the method further comprising extracting, by the client device, the executable code from the document-object-model element (e.g. paragraph 0015, DOM objects captured from web source for use in DOM application; paragraph 0016, DOM object having inputs and outputs with associated executable code; paragraph 0017, DOM node having accessible executable code which is captured and forms a part of the captured DOM component; paragraph 0019, anything web content that may be used to generate a DOM representation for interaction with a browser is a candidate for becoming a reusable DOM component; executable DOM objects; paragraph 0046, determining requested DOM component, including associated executable code, is available and accessible via the web content source; paragraph 0047, extracting requested DOM component from web content source including any associated executable code, and storing as a reusable DOM component).
With respect to claims 5, 12, and 18, Bou-Ghannam in view of Hogue, further in view of Skirpa teaches all of the limitations of claims 1, 8, and 15 as previously discussed, and Hogue further teaches the method further comprising retrieving, by the client device, the updated data from the remote computing device (e.g. paragraph 0017, content of web page updated frequently; extracting updated content from portion of web page; selecting portion of web page to be separately displayed and periodically updated; paragraph 0018, desired portion of content from web page displayed in window, and is periodically updated from the web page without any user intervention; paragraph 0025, program on client device extracting information from portion of webpage and displaying/outputting the original and updated portion of web page to user; paragraph 0027, receiving selection of portion of web page from user; generating extraction pattern based on selection by user, providing means to identify content of interest to user when page is subsequently updated, such as when a sports score or stock price is updated; paragraph 0028, extracting original and updated content based on extraction pattern; causing updated content to be displayed in window of user’s display device; paragraphs 0053-0054, determining where to search in updated page for corresponding updated content; extracting information from updated page that corresponds to that selected by the user on the original page; paragraphs 0067-0068, displaying updated content to user in display window).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Bou-Ghannam, Skirpa, and Hogue in front of him to have modified the teachings of Bou-Ghannam (directed to a DOM application framework using user-specified extracted DOM components) and Skirpa (directed to web content capturing, packaging, and distribution), to incorporate the teachings of Hogue (directed to real-time extraction of user-specified information, such as information at a location in the DOM tree structure specified by the user) to include the capability to retrieve updated data, for display as part of the extracted user interface element at the client device, from the remote computing device/server.  One of ordinary skill would have been motivated to perform such a modification in order to permit a user of a web browser to view updates of frequently updated content without having to review the entire web page and without having to continually refresh the web page as described in Hogue (paragraph 0017).
With respect to claims 6, 13, and 19, Bou-Ghannam in view of Hogue, further in view of Skirpa teaches all of the limitations of claims 1, 8, and 15 as previously discussed, and Bou-Ghannam and Skipa both further teach wherein the user interface element comprises a tile displaying the updated data (e.g. Bou-Ghannam paragraph 0053, displaying representation of reusable DOM component as iconic representation; Skirpa paragraph 0159, displaying captured area via custom widget 477; paragraph 0166, rendering captured content; image, such as thumbnail of capture area, included within email; paragraph 0204, image or thumbnail of captured content as selected by the user; paragraph 0206, widget/thumbnail of captured content; compare with specification of instant application, Brief Summary, final paragraph of page 1, describing the terms “live tile” or “tile” as being a “small icon or thumbnail-like visual”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Bou-Ghannam, Hogue, and Skirpa in front of him to have modified the teachings of Bou-Ghannam (directed to a DOM application framework using user-specified extracted DOM components) and Hogue (directed to real-time extraction of user-specified information, such as information at a location in the DOM tree structure specified by the user), to incorporate the teachings of Skirpa (directed to web content capturing, packaging, and distribution) to include the capability to, after extracting the content/code of the user interface element (as taught by Bou-Ghannam), including the updated content/data (as taught by Hogue), display the extracted content/code an icon/thumbnail/widget (i.e. a “tile”) including the updated data (as taught by Skirpa). One of ordinary skill would have been motivated to perform such a modification in order to provide focused cataloging and easy retrieval of information gathered from the World Wide Web, including efficient means of navigating web site content by permitting the user to go directly to a portion of a website which they find useful without having the distraction of other content as described in Skirpa (paragraph 0251).
With respect to claims 7, 14, and 20, Bou-Ghannam in view of Hogue, further in view of Skirpa teaches all of the limitations of claims 1, 8, and 15 as previously discussed, and Hogue further teaches the method further comprising updating the display of the updated data on one of the client device or the second device using data retrieved from the remote computing device on a periodic basis (e.g. paragraph 0017, content of web page updated frequently; extracting updated content from portion of web page; selecting portion of web page to be separately displayed and periodically updated; paragraph 0018, desired portion of content from web page displayed in window on the user’s display, and is periodically updated from the web page without any user intervention; to update displayed content, content corresponding to user’s selection is periodically extracted; paragraph 0019, display window periodically updated using extracted box score data; paragraph 0023, periodically requesting updated web pages from web server).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Bou-Ghannam, Skirpa, and Hogue in front of him to have modified the teachings of Bou-Ghannam (directed to a DOM application framework using user-specified extracted DOM components) and Skirpa (directed to web content capturing, packaging, and distribution), to incorporate the teachings of Hogue (directed to real-time extraction of user-specified information, such as information at a location in the DOM tree structure specified by the user) to include the capability to periodically retrieve updated data, for display as part of the extracted user interface element at the client device, from the remote computing device/server.  One of ordinary skill would have been motivated to perform such a modification in order to permit a user of a web browser to view updates of frequently updated content without having to review the entire web page and without having to continually refresh the web page as described in Hogue (paragraph 0017).

	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Sivakumar et al. (US 20140164944 A1) teaches deriving mobile applications from enterprise-based applications, such as by extracting UIs, data, and workflow elements from the enterprise application by accessing the DOM tree (e.g. abstract, paragraph 0084).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/
Primary Examiner, Art Unit 2179